Citation Nr: 0919690	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  08-08 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC), 
death pension, and accrued benefits.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from August 1969 to June 1973.  
He died in July  2005.  The appellant in this matter was the 
Veteran's spouse on the date of his death.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 determination of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Atlanta, Georgia.


FINDINGS OF FACT

1.  The Veteran and the appellant were married on April [redacted], 
2005.

2.  The Veteran and the appellant were domiciled in the state 
of Georgia.

3.  The Veteran died on July [redacted], 2005.

4.  The Veteran and the appellant were not married for one 
year prior to his death.


CONCLUSION OF LAW

The criteria for eligibility to receive VA DIC, death 
pension, and accrued benefits 
for a surviving spouse have not been met.  38 U.S.C.A. §§ 
101, 103, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.54, 3.102, 
3.204, 3.205 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA) (West 
2002 & Supp. 2007) is not applicable to claims involving 
statutory interpretation.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation). Consequently, the provisions of the VCAA, as 
well as VA's implementing regulations, will not be addressed 
in this portion of the Board's decision.

Because the record in this case shows that undisputed facts 
render the appellant ineligible for death benefits, the 
duties to notify and assist do not apply.  See Smith v. 
Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela 
Cruz, 15 Vet. App. at 143; Mason v. Principi, 16 Vet. App. 
129 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

DIC, death pension, and accrued benefits

The relevant facts in this case are not in dispute and may be 
briefly summarized. The appellant and the Veteran were 
married in April 2005.  The Veteran passed away in July 2005.  
The appellant asserts that she and the Veteran had lived 
together for two and a half years, and that they were married 
as of the date of his death, thus, demonstrating that she 
should be deemed his surviving spouse for VA benefits 
purposes.

In support of her claim, the appellant has submitted a copy 
of the Veteran's Last Will and Testament executed by the 
Veteran in May 2004, in which the Veteran occasionally refers 
to the appellant as his wife.  Item VIII is titled 
Contemplation of Pending Marriage, in which it is indicated 
that the Veteran and the appellant planned on marrying some 
time after the execution of the will, but that the terms of 
the will were not contingent a marriage between the parties.

The appellant also submitted a Facility Use Agreement with 
Appletree Ventures, Inc., showing that in March 2004, the 
Veteran and the appellant reserved a banquet hall for their 
wedding, which was planned for April [redacted], 2005.

A Marriage Certificate from the State of Georgia dated in 
April 2005 shows that the Veteran and the appellant were 
married on April [redacted], 2005.

A Certificate of Death from the State of Georgia dated in 
July 2005 shows that the Veteran died on July [redacted], 2005.  It 
is indicated that on the date of his death, the Veteran was 
married to the appellant.

VA death benefits, including death pension, death 
compensation, and DIC, are payable to a Veteran's surviving 
spouse under certain circumstances.  38 U.S.C.A. §§ 1310, 
1541(a).

A surviving spouse means a person of the opposite sex whose 
marriage to the Veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the Veteran at the time of 
the Veteran's death.  38 C.F.R. § 3.50(b).  For VA benefits 
purposes, a marriage means a marriage valid under the law of 
the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 103(c); 38 
C.F.R. § 3.1(j). The appellant has the burden to establish 
her status as a rightful claimant.  Sandoval v. Brown, 7 Vet. 
App. 7, 9 (1994).

VA law provides for DIC to a Veteran's surviving spouse, 
child, or parent, because of a service-connected death 
occurring after December 31, 1956.  38 U.S.C.A. § 101(14); 38 
C.F.R. § 3.5. DIC may be paid to a surviving spouse of a 
Veteran who died on or after January 1, 1957, and who was 
married to the Veteran (1) before the expiration of 15 years 
after the termination of the period of service in which the 
injury of disease causing death was incurred or aggravated, 
(2) for one year or more prior to the Veteran's death, (3) 
for any period of time if a child was born of the marriage or 
was born to them before the marriage.  38 C.F.R. § 3.54.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In this case, the facts are not in dispute, and the record 
shows that the Veteran was separated from active service in 
July 1973.  Records further show that the appellant married 
the Veteran in April 2005.  The appellant and the Veteran 
were residents of the State of Georgia at the time of their 
marriage and at the time of the Veteran's death in July 2005.  
There is no indication that there were any children born of 
this marriage.  The appellant contends that benefits are 
warranted due to fairness, because of her actual marriage to 
the Veteran, and because of their long term cohabitation 
prior to the date of their marriage.

While the Board is sympathetic to the appellant's claim, her 
marriage to the Veteran does not meet the criteria for 
recognition as his surviving spouse for entitlement to VA 
benefits.  The evidence shows they were married more than 15 
years after his separation from active service, they were not 
married for one year prior to his death under Georgia law, 
and there were no children born between them either before or 
after their marriage.

As to the appellant's contention that she and the Veteran had 
cohabitated for two and a half years prior to his date of 
death, unfortunately, she and the Veteran could not have 
established a common law marriage in the Commonwealth of 
Georgia, because that state prohibits that type of a 
marriage.  Until January 1, 1997, Georgia recognized common 
law marriage.  See Wright v. Goss, 229 Ga. App. 393, 395 
(1997) (observing that, effective January 1, 1997, the 
Georgia General Assembly enacted OGCA § 19-3-1.1 that 
provides that no common law marriage shall be entered into in 
this state on or after January 1, 1997).  Georgia law 
requires that the parties agree to live together as man and 
wife and consummate the agreement.  GA. CODE ANN. § 19-3-1.1 
(2007); citing Franklin v. Franklin, 253 Ga. App. 147, 558 
S.E.2d 738 (2002).

The appellant contends that it is unfair to deny her VA 
benefits because of the fact that she and the appellant had 
cohabitated for so many years, and because they were 
eventually married.  She appears to be raising an argument 
couched in equity.  While certainly sympathetic to such an 
argument, the Board is bound by the law and is without 
authority to grant benefits on the basis of equity.  38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416 (1994).  Therefore, the Board finds that basic 
eligibility to receive VA benefits as the Veteran's surviving 
spouse is not warranted.  The Court has held that in cases 
such as this, where the law is dispositive, the claim should 
be denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to DIC, death pension, and accrued benefits is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


